On Motion to Dismiss.
The opinion of the Court was delivered by
Todd, J.
There is a motion to dismiss the appeal on the ground that the transcript was not filed within ten days from the date of the order granting the appeal.
The order was granted on the 17th of May, and the transcript was filed on the 26th, same month.
This court lias held that an appeal in a criminal case will not be dismissed on the ground that the transcript has not been filed on the return day, if it appears that it was filed within three judicial days thereafter. State vs. Hampton, 33 Ann. 1252; State vs. Butler, 35 Ann. 392.
The motion to dismiss is therefore refused.